Citation Nr: 0004192	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-29 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disorder.

2.  Entitlement to service connection for a back disorder 
secondary to a right knee disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1975 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The Board notes that entitlement to service connection for a 
right knee condition was denied by the RO in March 1976.  The 
veteran was informed of the denial of service connection by 
letter dated March 26, 1976.  He did not appeal that decision 
which became final in March 1977.  The RO, in an April 1995 
rating decision reviewed the claim of entitlement to service 
connection for the right knee on a de novo basis.

In accordance with the United States Court of Appeals for 
Veteran Claims (Court), ruling in Barnett v. Brown 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a right knee disorder, 
which was denied in March 1976.

A claim for clear and unmistakable error (CUE) was submitted 
by the veteran's representative, Paralyzed Veterans of 
America (PVA), in June 1997.  The RO denied the CUE claim and 
PVA submitted a timely notice of disagreement (NOD) in April 
1999.  A statement of the case (SOC) was issued in August 
1999.  PVA submitted a letter dated in September 1999 to the 
RO requesting that it be accepted in lieu of a VA Form-9.  
Pursuant to 38 C.F.R. § 20.204(b)(c) (1999), the PVA has 
withdrawn the substantive appeal and has withdrawn the issue 
of CUE from consideration.  The Board finds that jurisdiction 
is not found in this instance and will not consider the issue 
of CUE.




This case was before the Board in June 1997.  At that time 
the Board remanded it for additional development of the 
issues of entitlement to service connection for a right knee 
disorder and a back disorder as secondary to a right knee 
disorder.  The Board also directed the RO to adjudicate the 
issue of CUE.  As noted above, the issue of CUE has been 
withdrawn.  The case has been returned to the Board for 
further evaluation on the remaining issues.

The issue of entitlement to service connection for a back 
disorder as secondary to a right knee disability is addressed 
in the remand portion of the decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
right knee disorder when it issued an unappealed rating 
decision in March 1976.

2.  The evidence received since the final disallowance in 
March 1976 provides a more complete picture of the 
circumstances surrounding the origin of the veteran's claimed 
disability, bears directly and substantially upon the issue 
at hand, and because it is neither cumulative nor redundant, 
and is significant, it must be considered in order to fairly 
decide the merits of the claim.

3.  The claim of entitlement to service connection for a 
right knee disorder is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

4. A chronic right knee disorder cannot satisfactorily be 
dissociated from injury sustained in service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1976 decision wherein 
the RO denied entitlement to service connection for a right 
knee disorder is new and material and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(1999).

2.  The claim of entitlement to service connection for a 
right knee disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  A chronic right knee disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991);  38 C.F.R. 
§§ 3.102, 3.303, 3.303(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran was examined 
at enlistment in May 1975, and he denied any history of 
problems with trick or locked knee, bone, joint or other 
deformity or swollen or painful joints.  Clinical evaluation 
further found no abnormalities with any part of his 
musculoskeletal system or lower extremities.  It was noted 
that he was qualified for enlistment.

Service medical records dated in June 1975 show the veteran 
reported that he collided with someone's head and hurt his 
right knee.  Examination revealed effusion of the right knee; 
and, the diagnosis was noted as effusion.  He was treated 
with a cylinder cast.  His medical condition was further 
noted on a Medical Condition Physical Profile Record.  It 
indicated that he was medically qualified for line of duty, 
with limitations imposed on his activities.  Knee effusion 
was noted and crutches were prescribed for 14 days.

A June 1975 medical report indicated that the veteran had 
been marching in the cylinder cast.  Examination revealed 
that the cast was in place.  The diagnosis indicated that he 
needed crutches.  Crutches were prescribed for 11 days.

In an undated orthopedic clinical record, it was noted that 
the veteran complained of knee pain and popping.  It was also 
noted that the veteran was examined, but that he desired 
further evaluation.

In a July 9, 1975 medical treatment report, it was noted that 
the veteran had a contusion of the right anterior knee, three 
weeks earlier.  It was further noted that he came out of the 
cylinder cast the day of the report.  Examination revealed no 
effusion of the right knee.  It was indicated that he still 
had slight tenderness of the medial side of the right patella 
with some pain on patellar grind with no crepitus.  The 
diagnosis was contusion of the right knee.  Further, on a 
Medical Condition Physical Profile Record, dated the same 
day, the veteran was evaluated as medically qualified for 
duty with limited activities.  Crutches were prescribed for 
14 days.  

The veteran was seen again, on July19, 1975, with complaints 
of a right knee problem.  Examination showed negative 
McMurray's and Drawer, and good stability.  The diagnosis was 
chondromalacia - chronic subluxating patella.  He was treated 
with crutches, among other things.  It was further noted on 
this medical record that there was no effusion, instability 
or sub patellar crepitus.

On a July 30, 1975 clinical record, the examiner noted that 
the veteran reported that when he was eight years old, he had 
lateral dislocation of the right patella.  He further claimed 
that "this has happened two or three times prior to service 
and each time required having somebody reduce the patella or 
crutches until ambulation was possible."  During the medical 
evaluation, the veteran complained of knee pain and popping.  
The examiner further noted that since entry on active duty, 
the veteran had been plagued with right knee pain.  The pain 
was worse when he marched, went up and down stairs, ran or 
did any type of strenuous physical activity.  




Moreover, the veteran had had knee effusion since entry into 
active duty.  He had been treated with casting and crutches 
to no avail and every time an activity was started, the knee 
swelled and hurt.

Examination revealed poor range of motion of the right knee.  
There was 2+ effusion.  There was patella femoral crepitus.  
There was tenderness on pressing on the patella.  Ligaments 
were normal and McMurray's was negative.  The diagnosis was 
recurrent dislocation of the right patella with 
chondromalacia.  The examiner noted that since the veteran 
did not meet induction standards, he recommended presentation 
to the Medical Board for consideration for separation.  He 
further noted that this was a condition that existed prior to 
service and was not service aggravated.

The veteran underwent an examination on July 31, 1975 for 
Medical Board evaluation.  Recurrent dislocation of the right 
patella with chondromalacia was noted.  It was further noted 
that he was not qualified for enlistment.

On July 31, 1975 the veteran signed a disposition form which 
provided, inter alia, the following: "Under provisions of AR 
635-200, para 5-9, I request discharge from the military 
service by reason of erroneous induction/enlistment."

The report of the Medical Board Proceedings of August 1975 
indicate that the veteran was medically fit for further 
military service in accordance with current medical fitness 
standards.  His medical condition was listed as recurrent 
dislocation of the right patella with chondromalacia.  It was 
indicated that the condition existed prior to service and was 
not aggravated by service.  It also indicated that there was 
optimum hospital improvement for disposition purposes and 
that he received the maximum hospital benefit.


The veteran initially filed a claim for service connection 
for a knee injury in January 1976.  The claim was denied in a 
March 1976 rating decision on the bases that the evidence 
showed the knee condition was held to have existed prior to 
service and was not aggravated beyond its natural progress 
while in service.  The veteran did not appeal this decision.

In September 1996 the veteran filed an application to reopen 
his claim for service connection for a knee condition.  In 
that same application he made a claim for service connection 
for a back disorder as secondary to the knee condition.  In a 
statement in support of his claim, he asserted that he was 
hurt while playing Army football in basic training and had a 
leg cast on for months.  He stated that he signed a document 
stating that he had a prior injury in order to get an 
honorable discharge.

Private medical records show that x-rays of the veteran's 
cervical spine and lumbar spine were taken in April 1994.  
The findings showed minimal degenerative changes of the lower 
cervical spine and mid and lower lumbar spine.  It was noted 
that spina bifida occulta of the first sacral segment was 
probably of no clinical consequence.

In April 1995 the RO denied the veteran's claim for service 
connection for the right knee and the back secondary to the 
right knee on the bases that the claims were not well 
grounded.  On appeal to the Board, in August 1995, the 
veteran stated that he hurt his right knee playing Army 
football.  He stated that he was frustrated when he could not 
go back to his company, so he lied to the medical doctor, 
telling him that his injury was old.  He further stated the 
doctor told him that if he would sign a paper [stating the 
injury pre-existed service], he could get an honorable 
discharge.

In June 1998 the veteran underwent a VA compensation 
examination for joints in accordance with the Board's remand 
directive.  The examiner noted that the C-file was available 
and thoroughly perused.  X-rays were taken and the findings 
were evaluated.  The examiner opined that there was nothing 
in the x-rays that would indicate that there are anatomical 
features in the bones, which would predispose the veteran's 
knee to recurrent dislocation of the patella.  

The examiner stated that he could not indicate whether the 
veteran had a definite dislocation of the patella at any 
stage or that he had ever had a recurrent dislocation of the 
patella.  He stated that the veteran probably sustained a 
single episode of patellar dislocation and that at this stage 
he has chondromalacia of the patella, which does not appear 
to be advanced, but there is no evidence to indicate that he 
has a severe limiting disability in the knee.  The diagnosis 
was chondromalacia patella, tear of the posterior horn of the 
medial meniscus.  There was no examination of the veteran's 
back.

Criteria
New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

The determinations of whether evidence is new and whether it 
is material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a); new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); Fossie v. West 12 Vet. App. 1, 4 (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App.  312, 314 (1999); Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, supra at 1363.

Recently in Elkins v. West,  12 Vet App. 209 (1999) The 
United States Court of Appeals for Veteran Claims (Court) 
held that the recent decision of the Federal Circuit in 
Hodge, supra requires the replacement of the two-step Manio 
test with a three-step test.  Winters v. West,  12 Vet. 
App. 203, 206 (1999); See Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).


Under the new Elkins test, VA must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  

Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, supra.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi,
 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. 
App. 216, 220 (1994).  However, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Well Groundedness

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  



The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service Connection

Service connection for VA disability compensation purposes 
will be awarded to a veteran who served on active duty during 
a period of war, for any disease or injury that was incurred 
in or aggravated by a veteran's active service or for certain 
diseases that were initially manifested, generally to a 
degree of 10 percent or more, within a specified presumption 
period after separation from service.  Brock v. Brown, 10 
Vet. App. 155, 160 (1997); See 38 U.S.C.A. §§ 1110, 1112(a), 
1116, 1137 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.303(a), 
3.307, 3.309(a) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  




When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the veteran's service or by evidence that a presumption 
period applied.  Brock, supra at 160 (citing Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994)). Proof of direct service 
connection entails proof that exposure during service caused 
the malady that appears many years later.  Brock, supra at 
160 (citing Cosman v. Principi, 3 Vet. App. 503, 505 (1992); 
38 U.S.C. § 1116).

The provisions of 38 C.F.R. § 3.310(a) (1999) provide that 
disability which is proximately due to or the result of a 
service-connected disease or injury, shall be service 
connected.  Further, in a claim for secondary service 
connection for a diagnosis clearly separate from the service-
connected disability, the veteran must present evidence of a 
medical nature to support the alleged causal relationship 
between the service-connected disability and the disorder for 
which secondary service connection is sought, in order for 
the claim to be well grounded.  See Jones v. Brown, 7 Vet. 
App. 134 (1994).

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court made 
clear that service connection may not only be granted for a 
disorder found to be proximately due to or the result of a 
service-connected disability, but also when it is shown that 
the claimed disorder has been aggravated by the service-
connected disability.  In such cases, according to the Court, 
a basis exists upon which to predicate a grant of entitlement 
to service connection on a secondary basis.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In order for service connection to be warranted, there must 
be evidence of present disability, which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992);  Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991).

Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statements were not of record.  
38 C.F.R. § 3.304(b)(3) (1999).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Whether new and material evidence has been
submitted to reopen a claim of entitlement to 
service connection for a right knee disorder

The veteran seeks to reopen his claim of service connection 
for a right knee disorder, which the RO denied in March 1976.  
When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104 (1999).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith v. West 12Vet. App. 312, 314 (1999).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In the instant case, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim and such evidence is not 
redundant of evidence previously of record and it provides a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury.  This evidence consists of 
the June 1998 VA compensation examination for joint and 
statements by the veteran dated in September 1994 and July 
1997.

The VA examination reveals the physician's observation that 
the record does not document symptoms of a dislocated 
patella, but that it provides a diagnosis of effusion.  The 
physician noted that there was nothing in the x-rays that 
would suggest that the veteran's joint was predisposed to 
patellar dislocation.  He further noted that the veteran 
could have sustained the tear of the meniscus at the original 
injury and not a dislocation of the patella.  In addition, 
the statements made by the veteran indicated that the knee 
injury was sustained during an Army football game.  

Since the VA physician's opinion and the veteran's statement 
were not of record prior to the March 1976 disallowance, this 
evidence is neither duplicative nor cumulative, and therefore 
constitutes new evidence.  Moreover, such evidence bears 
directly and substantially upon the specific issue being 
considered in this case because in-service Medical Board 
findings were that recurrent dislocation of the right patella 
with chondromalacia existed prior to service.  Therefore, the 
evidence is significant and must be considered in order to 
fairly decide the merits of the claim.

The Board finds that new and material evidence has been 
received since the March 1976 final determination, and the 
veteran's claim is reopened.

Whether the veteran's claim for service 
connection for a right knee disorder is 
well grounded

The second step of the three-step test in Elkins, supra, 
provides that if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether the claim is well grounded.

The veteran's claim for service connection for a right knee 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§  5107(a).  That is, the claim is plausible.  The record 
contains medical evidence of a current right knee disorder 
and medical evidence that the veteran received treatment for 
and was originally diagnosed with a right knee disorder while 
in service.  Moreover, a VA physician noted that the veteran 
could have sustained the tear of the meniscus at the original 
[in-service] injury and not a dislocation of the patella.  
Thus the requirements for a well ground claim are met.  See 
Caluza, supra.  

Although the examiner's opinion is expressed with uncertainty 
by use of the phrase, "could have," the veteran's claim 
remains plausible.  In Molloy v. Brown, 9 Vet. App. 513 
(1996) the Court commented that although the physician's 
opinion was not expressed to a certainty, the physician's use 
of the term "could" rendered the veteran's claim plausible.

Based upon the plausibility of the veteran's claim, the Board 
finds that his claim for service connection for a right knee 
disorder is well grounded.


Entitlement to service connection
for a right knee disorder

If the claim is well grounded, under the third and final step 
of the Elkins' test, the Board may proceed to evaluate the 
merits of the claim, providing the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Winters, 
supra.

There does not appear to be other obtainable evidence not 
already of record that would be pertinent to this claim.  
Service medical records and the report from the June 1998 VA 
examination have been obtained.  On VA examination the 
veteran stated that he did not see any other physician or 
seek medical attention because he did not have any money.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 303(a).  When a chronic disease is noted in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, is service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).

The RO denied the veteran's claim for service connection for 
a right knee disorder on the bases that the condition was 
held to have existed prior to service and was not aggravated 
beyond its natural progress while in service.  Service 
medical records show that there were no defects of the 
veteran's right knee at enlistment.  Unless clear and 
unmistakable evidence demonstrates that a disease or injury 
of the veteran's right knee existed prior to enrollment in 
service, he shall be taken to have been in sound condition 
when examined, accepted and enrolled for service.  
38 U.S.C.A. § 1111(West 1991).

The Board finds that clear and unmistakable evidence has not 
been presented sufficient to rebut the presumption of sound 
condition.  The veteran was treated in-service for a right 
knee injury in June 1975, approximately one month following 
his enlistment.  He was diagnosed with effusion of the right 
knee.  In early July 1975 he was diagnosed with contusion of 
the right knee.  In late July 1975 he was diagnosed with 
chondromalacia, chronic subluxating patella.  In a July 30, 
1975 report he was diagnosed with recurrent dislocation of 
the right patella with chondromalacia.  The record is devoid 
of any medical evidence of treatment for a right knee 
condition prior to service.

The medical board found that the veteran's right knee 
disorder was not incurred in the line of duty but that it 
pre-existed service.  Its findings are predicated solely on 
the allegation that the veteran said he had some dislocations 
prior to service.  The 
Board finds that the evidence relied upon by the medical 
board to establish that a knee disorder pre-existed service 
is unpersuasive and does not constitute clear and 
unmistakable evidence.  

The Court in Paulson v. Brown  7 Vet. App. 466 (1995) held 
that an appellant's account of a prior condition is an 
inadequate basis upon which to conclude that the appellant 
had a condition that pre-existed service.  See Id.  Moreover, 
the veteran's initial diagnoses did not include dislocation 
of the knee.  Furthermore, a VA physician noted that there 
was nothing in the record to suggest that the veteran's joint 
was predisposed to patellar dislocation.  Consequently, the 
veteran is presumed to have been in sound condition at the 
time he entered military service.

The magnetic resonance imaging (MRI) findings of June 1998 
revealed chondromalacia patella and a tear of the posterior 
horn of the medial meniscus.  This diagnosis is not 
inconsistent with the chronic right knee disorder shown in 
service.  For the foregoing reasons the Board finds that the 
veteran's right knee disorder, a chronic disability, cannot 
satisfactorily be dissociated from his period of active 
service, thereby warranting entitlement to a grant of service 
connection.


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection, the 
appeal is granted in this regard.

The veteran has submitted a well grounded claim of 
entitlement to service connection for a right knee disorder.

Entitlement to service connection for a right knee disorder 
is granted.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The RO denied the veteran's claim of entitlement to service 
connection for a back disorder as secondary to a right knee 
disorder on the basis that service connection had not been 
granted for a right knee disorder.  As noted earlier, the 
Board granted service connection for a right knee disorder.  
Accordingly, adjudication of the claimant's appeal would be 
prejudicial since it would be on a basis not initially 
considered by the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, in order to accord the appellant due process of 
law, the Board is deferring adjudication of the claim of 
entitlement to service connection for a right knee disorder 
pending a remand of the case to the RO for further 
development and adjudicatory actions as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).





2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximates dates of 
treatment for all medical health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment for a 
back disorder.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

3.  The RO will undertake such additional 
development or review action as it deems 
proper regarding the issue of entitlement 
to service connection for a back disorder 
as secondary to the service-connected 
disability of the right knee.

4.  If such action does not resolve the 
disagreement either by granting the 
benefit sought or through withdrawal of 
the notice of disagreement, the RO shall 
prepare a supplemental statement of the 
case referable to the issue of 
entitlement to service connection for a 
back disorder as secondary to the 
service-connected disability of the right 
knee.  A reasonable period of time for a 
response should be afforded.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

